Exhibit Exhibit 4.1 WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST Issuer and UNION BANK, N.A. Indenture Trustee Series 2012-B INDENTURE SUPPLEMENT Dated as of July 19, 2012 TABLE OF CONTENTS ARTICLE I. CREATION OF THE SERIES 2012-B NOTES 1 Section 1.1 Designation 1 Section 1.2 Transfer Restrictions 2 ARTICLE II. DEFINITIONS 4 Section 2.1 Definitions 4 ARTICLE III. NOTEHOLDER SERVICING FEE 19 Section 3.1 Servicing Compensation 19 Section 3.2 Covenants 19 ARTICLE IV. RIGHTS OF SERIES 2012-B NOTEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS 19 Section 4.1 Collections and Allocations 19 Section 4.2 Determination of Monthly Interest 23 Section 4.3 Determination of Monthly Principal 25 Section 4.4 Application of Available Finance Charge Collections and Available Principal Collections 25 Section 4.5 Investor Charge-Offs 29 Section 4.6 Reallocated Principal Collections 29 Section 4.7 Excess Finance Charge Collections 29 Section 4.8 Shared Principal Collections 29 Section 4.9 Certain Series Accounts 30 Section 4.10 Reserve Account 31 Section 4.11 Spread Account 32 Section 4.12 Investment Instructions 34 Section 4.13 Controlled Accumulation Period 35 Section 4.14 Suspension of Controlled Accumulation Period 35 ARTICLE V. DELIVERY OF SERIES 2012-B NOTES; DISTRIBUTIONS; REPORTS TO SERIES 2012-B NOTEHOLDERS 37 Section 5.1 Delivery and Payment for the Series 2012-B Notes 37 Section 5.2 Distributions 37 Section 5.3 Reports and Statements to Series 2012-B Noteholders 38 ARTICLE VI. SERIES 2012-B EARLY AMORTIZATION EVENTS 38 Section 6.1 Series 2012-B Early Amortization Events 38 i TABLE OF CONTENTS (continued) Page ARTICLE VII. REDEMPTION OF SERIES 2012-B NOTES; FINAL DISTRIBUTIONS; SERIES TERMINATION 40 Section 7.1 Optional Redemption of Series 2012-B Notes;Final Distributions 40 Section 7.2 Series Termination 42 ARTICLE VIII. MISCELLANEOUS PROVISIONS 42 Section 8.1 Ratification of Indenture; Amendments 42 Section 8.2 Form of Delivery of the Series 2012-B Notes 42 Section 8.3 Counterparts 42 Section 8.4 GOVERNING LAW 42 Section 8.5 Limitation of Liability 43 Section 8.6 Rights of the Indenture Trustee 43 Section 8.7 Additional Provisions 43 Section 8.8 Notice Address for Rating Agencies 43 Section 8.9 Additional Requirements for Registration of and Limitations on Transfer and Exchange of Notes 43 ii EXHIBITS EXHIBIT A-1 FORM OF CLASS A NOTE EXHIBIT A-2A FORM OF DEFINITIVE CLASS M NOTE EXHIBIT A-2B FORM OF GLOBAL CLASS M NOTE EXHIBIT A-3A FORM OF DEFINITIVE CLASS B NOTE EXHIBIT A-3B FORM OF GLOBAL CLASS B NOTE EXHIBIT A-4A FORM OF DEFNITIVE GLOBAL CLASS C NOTE EXHIBIT A-4B FORM OF GLOBAL CLASS C NOTE EXHIBIT A-5A FORM OF DEFINITIVE CLASS D NOTE EXHIBIT B FORM OF MONTHLY PAYMENT INSTRUCTIONS AND NOTIFICATION TO INDENTURE TRUSTEE EXHIBIT C FORM OF MONTHLY NOTEHOLDERS' STATEMENT SCHEDULE I
